Opinion op the Court by
William Rogers Clay, Commissioner
— Affirming.
On October 7, 1914, the George Washington Life Insurance Company issued and delivered to Seaton A. Nor-cross and his wife, Jennie F. Norcross, a joint life policy by which it agreed to pay the survivor the sum of $1,000.00, on proper proofs of the death of the other. Jennie. F. Norcross died on January 6, 1916, and the company having denied liability, the beneficiary, Seaton A. Norcross, brought this suit to recover on the policy. A trial before a jury resulted in a verdict and judgment in his favor, and the company appeals.
The case is one involving several questions of fact and is here without a transcript of the evidence. Under such circumstances, it will be presumed that the omitted portions of the record will sustain the verdict and the only question *to be determined is whether the pleadings support the judgment. To this end, pleadings are liberally construed after verdict and judgment to sustain ¡the *660judgment and any formal defect is deemed cured. Myers v. Salty, 163 Ky. 481, 173 S. W. 1138; Pacific Mutual Life Insurance Company v. Taylor, 166 Ky. 323, 179 S. W. 199. Viewing the pleadings in this case in the light of this rule, there can be no doubt that they support the judgment.
Judgment affirmed.